Appeal by a third party from an order, made in the course of the examination of such third party in proceedings supplementary to judgment, which directed him to answer certain questions as to the business conducted by him. Appeal dismissed, without costs, on the ground that the order is not appealable. (Brown v. Cadmus Holding Corp., 238 App. Div. 867; Bernstock V. Paramount Beauty Shoppe, Inc., 257 App. Div. 1004; Le Blanc v. Duncan, 260 App. Div. 953.) Insofar as the decisions in Antun, Inc., v. Viola, Appeal No. iS (235 App. Div. 816), Cannon v. Otis Elevator Co. (265 App. Div. 944), and Kleinfleld v. Kate (265 App. Div. 948) are inconsistent herewith, they are overruled. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.